DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings of figs.8A-11 are objected to because figs.8A-11 are blurred. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite mathematical concepts and/or mental processes, and fail to integrate the abstract ideas into a practical application, or to recite additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.

As to claims 1-9:
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-9 are directed to a method.

Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
 
Claim 1 recites “receiving field map data and sampling data; based on the field map data and the sampling data, displaying a graphical map of an agricultural field comprising a first set of sampling points, each sampling point of the first set of sampling points being assigned to a corresponding section in the field map that is associated with a corresponding geographic coordinate; receiving a selection of a first sampling point of the first set of sampling points; displaying first sampling data that is associated with the first sampling point, the first sampling data comprising a set of agricultural characteristics and a set of order data; receiving an update to the set of order data, the update indicating that a soil sample has been collected at the first sampling point; determining a second sampling point at which a next soil sample is to be collected based on a sampling protocol; displaying the second sampling point in the field map, the second sampling point being depicted using visually different attributes compared to the first sampling point”, which is directed to the abstract idea of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 1 recites limitations that fall into the mental process groups of abstract ideas. Mental processes are not eligible for patent protection. Mental processes are found by courts to be abstract (see Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965). Claims 2-9 depend on claim 1. Claims 2-9, each recite at least all of the judicial exceptions of claim 1, and therefore also recite limitations that fall into the mental process groups of abstract ideas. Additionally, each of claims 2-9 recite nothing more than additional abstract ideas of mental processes, either in the form of additional information about the abstract data receiving and/or retrieving and/or transmitting and/or highlighting step.
Applicant should note, with respect to the limitations regarding the data recited in claims 1-9, that because the method merely recites i.e. “receiving Atty Docket No.: 60403-0604-55-the update to the set of order data: highlighting, in the field map, the first sampling point to visually depict the first sampling point differently from the first set of sampling points” and “retrieving laboratory data identifying one or more available testing facilities that are capable of testing the soil sample, the laboratory data being linked to the field map; receiving a selection of a particular testing facility from among the one or more available testing facilities” and “transmitting the updated first sampling data” and not any particular structure or steps for receiving and/or retrieving and/or highlighting information, the examiner, under a broad, reasonable interpretation of the claims, does not consider any details about the data to be anything other than part of the abstract step of receiving and/or retrieving and/or transmitting and/or highlighting step.

Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.

Claims 1-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements do not add to the mental processes something that in terms of patent law’s objectives had significance i.e. improvements to another technology or technical field, meaningful limitations beyond generally linking the use of the abstract idea to particular technological environment.

Claims 1-9 recite “a first data storage source; a second data storage source; a computer-generated graphical user interface; one or more computing devices; a computer of the selected testing facility over a network; a peripheral computing device; a Global Positioning System (GPS) tracking information associated with the computing device; wherein the soil sampling comprises at least one of tissue sampling or phenology sampling”.

The first data storage source, the second data storage source, the computer-generated graphical user interface, one or more computing devices, a computer of the selected testing facility over a network, and a peripheral computing device represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer over a network. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer and/or computer network. Accordingly, the additional element of “a first data storage source; a second data storage source; a computer-generated graphical user interface; one or more computing devices; a computer of the selected testing facility over a network; a peripheral computing device” does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. 

The Global Positioning System (GPS) tracking information associated with the computing device represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.

The soil sampling comprises at least one of tissue sampling or phenology sampling represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional. This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claims 1-9 are directed to the judicial exceptions.

Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Regarding claims 1-9, as discussed with respect to Step 2A Prong Two, the additional element of “a first data storage source; a second data storage source; a computer-generated graphical user interface; one or more computing devices; a computer of the selected testing facility over a network; a peripheral computing device” amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The Global Positioning System (GPS) tracking information associated with the computing device represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Burton – US 20100037712 ([0017]). This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
The soil sampling comprises at least one of tissue sampling or phenology sampling represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional. This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 1-9, and claims 1-9 are therefore ineligible as being directed to judicial exceptions of abstract ideas.

As to claims 10-18:
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 10-18 are directed to a method.

Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
 
Claim 10 recites “receiving field map data and sampling data; based on the field map data and the sampling data, displaying a graphical map of an agricultural field comprising a first set of sampling points, each sampling point of the first set of sampling points being assigned to a corresponding section in the field map that is associated with a corresponding geographic coordinate; receiving a selection of a first sampling point of the first set of sampling points; displaying first sampling data that is associated with the first sampling point, the first sampling data comprising a set of agricultural characteristics and a set of order data; receiving an update to the set of order data, the update indicating that a soil sample has been collected at the first sampling point; determining a second sampling point at which a next soil sample is to be collected based on a sampling protocol; displaying the second sampling point in the field map, the second sampling point being depicted using visually different attributes compared to the first sampling point”, which is directed to the abstract idea of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 10 recites limitations that fall into the mental process groups of abstract ideas. Mental processes are not eligible for patent protection. Mental processes are found by courts to be abstract (see Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965). Claims 11-18 depend on claim 10. Claims 11-18, each recite at least all of the judicial exceptions of claim 10, and therefore also recite limitations that fall into the mental process groups of abstract ideas. Additionally, each of claims 11-18 recite nothing more than additional abstract ideas of mental processes, either in the form of additional information about the abstract data receiving and/or retrieving and/or transmitting and/or highlighting step.
Applicant should note, with respect to the limitations regarding the data recited in claims 10-18, that because the method merely recites i.e. “receiving Atty Docket No.: 60403-0604-55-the update to the set of order data: highlighting, in the field map, the first sampling point to visually depict the first sampling point differently from the first set of sampling points” and “retrieving laboratory data identifying one or more available testing facilities that are capable of testing the soil sample, the laboratory data being linked to the field map; receiving a selection of a particular testing facility from among the one or more available testing facilities” and “transmitting the updated first sampling data” and not any particular structure or steps for receiving and/or retrieving and/or highlighting information, the examiner, under a broad, reasonable interpretation of the claims, does not consider any details about the data to be anything other than part of the abstract step of receiving and/or retrieving and/or transmitting and/or highlighting step.

Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.

Claims 10-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements do not add to the mental processes something that in terms of patent law’s objectives had significance i.e. improvements to another technology or technical field, meaningful limitations beyond generally linking the use of the abstract idea to particular technological environment.

Claims 10-18 recite “a first data storage source; a second data storage source; a computer-generated graphical user interface; one or more computing devices; a computer of the selected testing facility over a network; a peripheral computing device; a Global Positioning System (GPS) tracking information associated with the computing device; wherein the soil sampling comprises at least one of tissue sampling or phenology sampling”.

The first data storage source, the second data storage source, the computer-generated graphical user interface, one or more computing devices, a computer of the selected testing facility over a network, and a peripheral computing device represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer over a network. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer and/or computer network. Accordingly, the additional element of “a first data storage source; a second data storage source; a computer-generated graphical user interface; one or more computing devices; a computer of the selected testing facility over a network; a peripheral computing device” does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. 

The Global Positioning System (GPS) tracking information associated with the computing device represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.

The soil sampling comprises at least one of tissue sampling or phenology sampling represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional. This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
 
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claims 10-18 are directed to the judicial exceptions.

Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Regarding claims 10-18, as discussed with respect to Step 2A Prong Two, the additional element of “a first data storage source; a second data storage source; a computer-generated graphical user interface; one or more computing devices; a computer of the selected testing facility over a network; a peripheral computing device” amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The Global Positioning System (GPS) tracking information associated with the computing device represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Burton – US 20100037712 ([0017]). This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
The soil sampling comprises at least one of tissue sampling or phenology sampling represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional. This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.

Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 10-18, and claims 10-18 are therefore ineligible as being directed to judicial exceptions of abstract ideas.

As to claims 19-20:
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 19-20 are directed to a system.

Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
 
Claim 19 recites “receive field map data and sampling data; based on the field map data and the sampling data, display a graphical map of an agricultural field comprising a first set of sampling points, each sampling point of the first set of sampling points being assigned to a corresponding section in the field map that is associated with a corresponding geographic coordinate; receive a selection of a first sampling point of the first set of sampling points; display first sampling data that is associated with the first sampling point, the first sampling data comprising a set of agricultural characteristics and a set of order data; receive an update to the set of order data, the update indicating that a soil sample has been collected at the first sampling point; determine a second sampling point at which a next soil sample is to be collected based on a sampling protocol; display the second sampling point in the field map, the second sampling point being depicted using visually different attributes compared to the first sampling point”, which is directed to the abstract idea of mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 19 recites limitations that fall into the mental process groups of abstract ideas. Mental processes are not eligible for patent protection. Mental processes are found by courts to be abstract (see Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965). 
Applicant should note, with respect to the limitations regarding the data recited in claims 19-20, that because the system merely recites i.e. “receive an update to the set of order data” and “receive field map data and sampling data” and “receive a selection of a first sampling point of the first set of sampling points” and not any particular structure or steps for receiving information, the examiner, under a broad, reasonable interpretation of the claims, does not consider any details about the data to be anything other than part of the abstract of receiving.

Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.

Claims 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements do not add to the mathematical algorithms/formula/concept something that in terms of patent law’s objectives had significance i.e. improvements to another technology or technical field, meaningful limitations beyond generally linking the use of the abstract idea to particular technological environment.

Claims 19-20 recite “a first data storage source; a second data storage source; a computer-generated graphical user interface; the soil sampling comprises at least one of tissue sampling or phenology sampling”.

The first data storage source, the second data storage source, and the computer-generated graphical user interface represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of “a first data storage source; a second data storage source; a computer-generated graphical user interface” does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. 

The soil sampling comprises at least one of tissue sampling or phenology sampling represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional. This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
 
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claims 19-20 are directed to the judicial exceptions.

Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Regarding claims 19-20, as discussed with respect to Step 2A Prong Two, the additional element of “a first data storage source; a second data storage source; a computer-generated graphical user interface” amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The soil sampling comprises at least one of tissue sampling or phenology sampling represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional. This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 19-20, and claims 19-20 are therefore ineligible as being directed to judicial exceptions of abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zumbach – US 20170042081 (hereinafter “Zu”) and further in view of Kapoor – US 20150378051 (hereinafter “Ka”).

As to claim 1, first embodiment of Zu teaches a computer-implemented method of tracking soil sampling in a field ([0074], [112]: method to tracking soil sampling), comprising: receiving digitally stored field map data from a first data storage source and digitally stored sampling data from a second data storage source ([0089]-[0090]: the system receives data associated with the field of interest from a third party database, server or other device with data storage capabilities associated with the field closest to the user and the mobile device, hence receive data from first and second data storage; [0091]: the data include field map and desired field, farm or land area of interest, and locations for performing soil samples as in [0092], hence sampling data); based on the field map data and the sampling data, in a computer-generated graphical user interface, displaying a graphical map of an agricultural field comprising a first set of sampling points, each sampling point of the first set of sampling points being assigned to a corresponding section in the field map (Fig. 18, [0099], [0091], [0110]: the system display soil sampling location 148, distance to the soil sampling location 152, and direction to the soil sampling location 156 on a field map; [0092]: locations for performing soil samples are determined); receiving a selection of a first sampling point of the first set of sampling points ([0100], [0092]: user may select, via one or more input devices, any one of the desired soil sampling locations); displaying, in the computer-generated graphical user interface, first sampling data that is associated with the first sampling point, the first sampling data comprising a set of agricultural characteristics and a set of order data ([0100]: user may select, via one or more input devices, any one of the desired soil sampling locations and the system will display information or data on the display of the device to direct the user to the selected soil sampling location, hence display first sampling data that is associated with the first sampling point, the data comprising set of order data); receiving an update to the set of order data, the update indicating that a soil sample has been collected at the first sampling point ([0106]: the mobile device retrieve information and data from servers associated with soil test results and display the soil test results. The test results are/corresponds “update” indicating that a soils sample has been collected at a first sampling point); determining a second sampling point at which a next soil sample is to be collected based on a sampling protocol ([0107]: subsequent to sampling the soil at a first soil sampling location, the system navigate the user to other soil sampling locations to perform additional soil sampling tests; [123]-[124]: determine new sampling location and direct the user to the new location; [122]: the system recommend soil sampling locations for a zone or portion of a filed based on characteristics considered by the system and direct the user to the locations by providing paths and directions; [0114]: the system generate agronomic characteristic testing instruction or recommendation that identifies ideal locations for testing agronomic characteristics, a type of testing, and provides pathing or directions to the testing location for a user. Hence determining a second sampling point at which a next soil sample is to be collected based on a sampling protocol); displaying the second sampling point in the field map, the second sampling point being depicted using visual attributes; wherein the method is performed using one or more computing devices ([0118]-[0121]: the system generates soil sampling recommendation that identifies one or more locations for soil testing and provide paths and directions to the one or more soil sampling locations, wherein the path and directions to the next soil sampling locations can be displayed on the field map as in Fig. 18, [0099], hence display second sampling point in the field map; [0092]: in indicator, such as a cross-hair can be used to indicate the sampling point).
First embodiment of Zu further teaches under the direction of computer-readable instructions, the computer system(s) and/or computing element(s) may carry out operations of one or more of the processes, methods and/or functionalities of present disclosure ([0144]); the system is shown with a mobile electronic communication device; however, as described above, the system may also include other electronic devices and agricultural devices. In the illustrated example, the mobile electronic communication device includes one or more input devices 40, one or more output devices 44, a processor 48, memory 52, one or more network interfaces 56 (for interfacing with one or more networks), a GPS device 60 and a power source 64 ([0080] and fig.2).
First embodiment of Zu does not explicitly teach a corresponding section in the field map that is associated with a corresponding geographic coordinate; displaying the second sampling point in the field map, the second sampling point being depicted using visually different attributes compared to the first sampling point.
Zu teaches another embodiment: display different zones of field with visually different attributes ([0134]: the system clusters or groups the zones of a field in variety of different manners; [0136]: color coded map is used which identifies the different groups with different colors, hence visually different attributes). 
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine first embodiment of Zu with the another embodiment of Zu to include displaying the second sampling point in the field map, the second sampling point being depicted using visually different attributes compared to the first sampling point, for visually representing and/or outputting information or data associated with various groups having different colors associated ([0073]), and to uniquely identify observation categories ([0110]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for visually representing and/or outputting information or data associated with various groups having different colors associated to uniquely identify observation categories) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Modified Zu does not explicitly teach a corresponding section in the field map that is associated with a corresponding geographic coordinate.
Ka teaches a concept of: field map indicates geographic coordinates of one or more sections ([0018]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zu with concept teachings of Ka to include based on the field map data and the sampling data, in a computer-generated graphical user interface, displaying a graphical map of an agricultural field comprising a first set of sampling points, each sampling point of the first set of sampling points being assigned to a corresponding section in the field map that is associated with a corresponding geographic coordinate, to monitor where in the field that is traversed by vehicle ([0018]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to monitor where in the field that is traversed by vehicle) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 2, modified Zu teaches all limitations of claim 1, Zu further teaches wherein the set of agricultural characteristics comprises at least one of a soil physical characteristic or a topological characteristic ([0114], [0131]: the system generates agronomic characteristic testing instruction or recommendation that identifies ideal locations for testing agronomic characteristics, a type of testing, and provides pathing or directions to the testing location for a user. The agronomic characteristics include soil properties, topography).  
As to claim 3, modified Zu teaches all limitations of claim 1, it does not explicitly teach wherein the field map indicates geographic coordinates of one or more sections, a distance to a boundary of the one or more sections, or a set of agricultural characteristic values for the one or more sections.
	Ka teaches a concept of: field map indicates geographic coordinates of one or more sections ([0018]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zu with concept teachings of Ka to include wherein the field map indicates geographic coordinates of one or more sections, a distance to a boundary of the one or more sections, or a set of agricultural characteristic values for the one or more sections, to monitor where in the field that is traversed by vehicle ([0018]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to monitor where in the field that is traversed by vehicle) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 8, modified Zu teaches all limitations of claim 1, Zu further teaches receiving a geographic coordinate of a computing device via a Global Positioning System (GPS) tracking information associated with the computing device; identifying a section associated with the received geographic coordinate in the field map; displaying a third sampling point associated with the identified section in the field map ([0088: the mobile device include GPS device; [0089]: the system load field information for a field closest to the user and the mobile device with assistance from the global positioning system GPS included in the mobile device; [0090]-[0092]: then the system retrieves data associated with the field and display field map and soil sampling locations that are determined associated with that field, hence third sampling point associated with the identified section the field map).  
As to claim 17, claim 17 is rejected as reasons stated in the rejection of claims 1 and 8.

As to claim 9, modified Zu teaches all limitations of claim 1, Zu further teaches wherein the soil sampling comprises at least one of tissue sampling or phenology sampling ([0116]: the system performs tissue testing).  

As to claims 18 and 20, claims 18 and 20 are rejected as reasons stated in the rejection of claims 1 and 9.

As to claims 10 and 19, claims 10 and 19 are rejected as reasons stated in the rejection of claim 1.

As to claim 11, claim 11 is rejected as reasons stated in the rejection of claims 1-2.

As to claim 12, claim 12 is rejected as reasons stated in the rejection of claims 1 and 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zumbach – US 20170042081 (hereinafter “Zu”) and further in view of Wang – CN 104240134 (hereinafter “Wa”).
As to claim 4, modified Zu teaches all limitations of claim 1, it does not explicitly teach after receiving Atty Docket No.: 60403-0604-55-the update to the set of order data: highlighting, in the field map, the first sampling point to visually depict the first sampling point differently from the first set of sampling points.
	Wa teaches a concept of: after map display is performed according to the received farmland geographic data, the location information of the queried farmland can also be calibrated on the map and highlighted.  ([0107]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zu with concept teachings of Wa to include after receiving Atty Docket No.: 60403-0604-55-the update to the set of order data: highlighting, in the field map, the first sampling point to visually depict the first sampling point differently from the first set of sampling points, to aid in emphasizing sampling point(s) among set of sampling points, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to aid in emphasizing sampling point(s) among set of sampling points) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 13, claim 13 is rejected as reasons stated in the rejection of claims 1 and 4.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zumbach – US 20170042081 (hereinafter “Zu”) and further in view of Zubiller – US 20120029933.
As to claim 5, modified Zu teaches all limitations of claim 1, it does not explicitly teach retrieving laboratory data identifying one or more available testing facilities that are capable of testing the soil sample, the laboratory data being linked to the field map; receiving a selection of a particular testing facility from among the one or more available testing facilities via the computer-generated graphical user interface; transmitting the updated first sampling data to a computer of the selected testing facility over a network.
	Zubiller teaches a concept of: identifying one or more potential labs/facilities for performing tests; system then presents user with a lab/facility-selection screen including a sortable/filterable list of lab/facility options (or graphical user interface); next, user select/pick a particular lab/facility to view and print a map of the particular lab/facility to facilitate the selection; and if selected, locating the respective lab/facility ([0064]).
Since Zu further teaches soil sample analysis can be performed by sending the sample to a laboratory for analysis over a network ([0006, 0077-0079]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zu with concept teachings of Zubiller to include retrieving laboratory data identifying one or more available testing facilities that are capable of testing the soil sample, the laboratory data being linked to the field map; receiving a selection of a particular testing facility from among the one or more available testing facilities via the computer-generated graphical user interface; transmitting the updated first sampling data to a computer of the selected testing facility over a network, for locating appropriate/suitable lab/facility (i.e. based on costs and/or quality metrics and/or nearest distance) for desired soil tests, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for locating appropriate/suitable lab/facility (i.e. based on costs and/or quality metrics and/or nearest distance) for desired soil tests) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 14, claim 14 is rejected as reasons stated in the rejection of claims 1 and 5.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zumbach – US 20170042081 (hereinafter “Zu”) and further in view of Schindler – US 20180005095 (hereinafter “Sch”).
	As to claim 6, modified Zu teaches all limitations of claim 1, it does not explicitly teach transmitting the updated first sampling data to a peripheral computing device, the peripheral computing device being programmed to print a tag based on the first sampling data, the tag being capable of affixation to the collected soil sample.
However, Schindler teaches transmitting the updated first sampling data to a peripheral computing device, the peripheral computing device being programmed to print a tag based on the first sampling data, the tag being capable of affixation to the collected soil sample (Schindler Figs. 1 and 5, [0054]-[0055]: mobile software application on the field mobile computing device 110 sorts and processes sample collection information and data of each sample and sends signal to a label printer 120 directing it to print a label for the collected sample with the specific sample information and data corresponding to each sample. Hence, transmitting updated first sampling data to a peripheral computing device; [0048, 0055]: the label printer 120 prints a barcode on each label; [0011]: the sample can be sample collected from soil; [0056]: the label is affixed to the outside of the sample collection 130).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by modified Zu, and further incorporate transmitting the updated first sampling data to a peripheral computing device, the peripheral computing device being programmed to print a tag based on the first sampling data, the tag being capable of affixation to the collected soil sample, as taught by Sch, for eliminating the need for facilities to manually enter sample collection information, such as labels and chain of custody forms, many inaccuracies and confusions can be avoided ([0008]).

As to claim 15, claim 15 is rejected as reasons stated in the rejection of claims 1 and 6.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zumbach – US 20170042081 (hereinafter “Zu”) and further in view of Theriault – US 20180130357.

As to claim 7, modified Zu teaches all limitations of claim 1, Zu further teaches receiving input to assign a second set of sampling points to one or more sections in the field map ([0100], [0092]: user may select, via one or more input devices, any one of the desired soil sampling locations; [0118]-[0121]: the system generates soil sampling recommendation that identifies one or more locations for soil testing and provide paths and directions to the one or more soil sampling locations, wherein the path and directions to the next soil sampling locations can be displayed on the field map as in Fig. 18; [0088]: the mobile device include GPS device; [0089]: the system load field information for a field closest to the user and the mobile device with assistance from the global positioning system GPS included in the mobile device; [0090]-[0092]: then the system retrieves data associated with the field and display field map and soil sampling locations that are determined associated with that field); in the field map, visually replacing the first set of sampling points with the second set of sampling points ([0118]-[0121]: the system generates soil sampling recommendation that identifies one or more locations for soil testing and provide paths and directions to the one or more soil sampling locations, wherein the path and directions to the next soil sampling locations can be displayed on the field map as in Fig. 18, [0099], hence replacing first set of sampling points to second set of sampling points in the field map; [0092]: in indicator, such as a cross-hair can be used to indicate the sampling point).  
Zu does not explicitly teach the second set of sampling points having second geographic coordinates that are different from geographic coordinates of the first set of sampling points in the field map; renumbering the second set of sampling points according to the second geographic coordinates.
Theriault teaches a concept of: Geographic coordinates, such as coordinates obtained from a Global Positioning System (GPS) navigation system, can be manually entered (e.g., hardcoded, initiated, etc.) into the ground unit. Once the geographic coordinates are entered, the ground unit can be placed (e.g., dropped, buried, hidden, etc.) in a location associated with the entered geographic coordinates. The ground unit can include one or more sensors. The one or more sensors can sense environmental data, such as acoustic data, video data, image data, chemical data, terrain data, seismic data, magnetic data, temperature data, fire data, smoke data, air data, water data, the like, and/or a combination of the foregoing ([0019]).
Since Zu teaches receiving input to assign a second set of sampling points to one or more sections in the field map via mobile device include GPS device (as reasons stated above), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zu with concept teachings of The to include the second set of sampling points having second geographic coordinates that are different from geographic coordinates of the first set of sampling points in the field map; renumbering the second set of sampling points according to the second geographic coordinates, for providing navigation assistance aspect ([0019]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for providing navigation assistance aspect) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 16, claim 16 is rejected as reasons stated in the rejection of claims 1 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861